CHIEF JUSTICE                                                                                 LISA MATZ
 CAROLYN WRIGHT                                                                         CLERK OF THE COURT
                                                                                            (214) 712-3450
JUSTICES                                                                              theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MICHAEL J. O'NEILL                                                                         GAYLE HUMPA
 KERRY P. FITZGERALD                                                                  BUSINESS ADMINISTRATOR
 MOLLY FRANCIS                                                                              (214) 712-3434
 DOUGLAS S. LANG                                                                    gayle.humpa@5th.txcourts.gov
 ELIZABETH LANG-MIERS                      Court of Appeals
 ROBERT M. FILLMORE                                                                          FACSIMILE
 LANA MYERS                         Fifth District of Texas at Dallas                      (214) 745-1083
 DAVID EVANS
                                            600 COMMERCE STREET, SUITE 200
 DAVID LEWIS                                                                                  INTERNET
 ADA BROWN                                       DALLAS, TEXAS 75202                  HTTP://5TH.TXCOURTS.GOV
 CRAIG STODDART                                     (214) 712-3400
        

                                                September 24, 2014

       David Watkins Jones
       Beck Redden LLP
       1221 McKinney St. Ste. 4500
       Houston, TX 77010-2029

       D. Brent Lemon
       Law Office O D. Brent Lemon
       1201 Elm Street, Ste. 4880
       Dallas, TX 75270-2035

       RE:      Court of Appeals Number:       05-13-00831-CV
                Trial Court Case Number:       DC-10-00490

       Style: Meritage Homes of Texas, L.L.C. d/b/a Monterey Homes
              v.
              Ju-An Ruan, et al


               Please find attached the corrected opinion and/or page that issued on September 16, 2014
       in the above referenced cause.

                        * Page 12 of the above caused opinion has been corrected

                  Please replace your previous copy with the enclosed.

                                               Respectfully,

                                               /s/ Lisa Matz, Clerk of the Court


       cc:      Carlos Cortez
                44th District Court Clerk, Dallas
                Publishers